Case 20-81126-BSK            Doc 17      Filed 12/07/20 Entered 12/07/20 10:20:30                         Desc Main
                                        Document      Page 1 of 13


                             IN THE UNITED STATES BANKRUPTCY COURT

                                     FOR THE DISTRICT OF NEBRASKA



   IN THE MATTER OF:                                       )        BK. NO. 20-81126

                     Rafael Ruiz-Teniz &                   )        (Chapter 13)

                     Rosalia Garcia-Tafolla,               )
                                                                                FIRST AMENDED
                                                           )                   CHAPTER 13 PLAN

                                                           )                           AND

                                        DEBTOR(S)          )        NOTICE OF RESISTANCE DEADLINE



                                  NOTICE TO CREDITORS AND DEBTORS



   The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan [hereinafter
   “plan”] under the provisions contained in Rule 3015.1 of the Federal Rules of Bankruptcy Procedure. This
   form plan shall be used for all Chapter 13 plans filed on or after the effective date of Rule 3015.1.



   If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must
   file an objection to this plan no later than the date designated in the attached Notice of Resistance Deadline.
   The Bankruptcy Court may confirm or approve this plan without further notice if no objection to
   confirmation is filed. See Bankruptcy Rule 3015.



   You must file a timely proof of claim in order to be paid under this plan.



   In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The value of
   the collateral set forth in the claim controls the amount to be paid subject to the right of the debtor to object
   to the claim amount and/or the valuation of the collateral in the claim. Avoidance of security interests or
   liens must be done by motion or adversary proceeding as appropriate. Interest is paid to secured creditors in
   the amount and from the date specified in the plan.



   The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE
   would limit the amount of a secured claim or the value of collateral. The Debtor acknowledges that such
   limit on the amount of the claim or the value of the collateral shall be raised by objection to the claim.



   The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE
   would avoid a security interest or lien. The Debtor acknowledges that avoidance of a security interest or
   lien or the stripping of a lien shall be raised by motion or adversary proceeding as appropriate.
Case 20-81126-BSK           Doc 17      Filed 12/07/20 Entered 12/07/20 10:20:30                      Desc Main
                                       Document      Page 2 of 13




   This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of PART 11
   must be identified by checking the box below.

   DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD
   PROVISIONS ARE OR ARE NOT CONTAINED IN PART 11 OF THIS PLAN. IF THE BOX IS
   CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED, THE PROVISIONS
   CONTAINED IN PART 11 WILL BE INEFFECTIVE.

    Nonstandard provisions, set out     ! Included                          X Not Included
    in PART 11


   PART 1.PAYMENTS

   The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee all
   projected disposable income to be received within the applicable commitment period of the plan. The
   payment schedule is as follows:

    A. Monthly Payment Amount           B. Number of Payments               Base Amount (A X B)
    (include any previous
    payments)
    $210.00                             60                                  $12,600.00
    $                                                                       $
    $                                                                       $
    $                                                                       $

   Debtors will turnover all tax refunds to the trustee by June of each year beginning 2021.

   Annual Payment                      Number of Payments                  Total Annual Payments

   $5,000.00                                    5                           $25,000.00

                                                    Total Plan Base Amount: $37,600.00

   The payment shall be withheld from the Debtor’s paycheck:                           Yes X          No !

   Employee’s name from whose check the payment is deducted:

   Rosalia Garcia Tafolla

   Employer’s name, address, city, state, phone:

   ABM

   5300 S. 73rd Street, Bay 1

   Ralston, NE 68127

   Debtor is paid: Monthly ! Twice Monthly !           Weekly !     Biweekly X    Other ! _______________


   This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this case.
Case 20-81126-BSK           Doc 17     Filed 12/07/20 Entered 12/07/20 10:20:30                   Desc Main
                                      Document      Page 3 of 13




   NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR PLANS
   REQUIRING PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS OR LEASE
   PAYMENTS. IN THOSE CASES PROVIDING FOR EMPLOYER DEDUCTIONS, THE DEBTOR
   MUST MAKE DIRECT PAYMENT TO THE TRUSTEE BY MONEY ORDER OR CASHIER’S
   CHECK UNTIL THE EMPLOYER DEDUCTION BEGINS. IN CASES WITHOUT PRE-
   CONFIRMATION PAYMENTS, PLAN PAYMENTS MUST COMMENCE WITHIN 30 DAYS OF
   FILING OF THE PETITION. THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE
   TRUSTEE UNTIL THE EMPLOYER DEDUCTION BEGINS.




   PART 2.ORDER OF PAYMENT OF CLAIMS



   Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in the
   following order; and, unless otherwise provided, claims within each class shall be paid pro rata:



   Pre-confirmation payments for adequate protection or leases of personal property;

   Minimum monthly payments to secured creditors listed in PART 6 of this plan, minimum arrearage
   payments and regular executory contract payments due on Executory Contracts and Leases in PART 7 of
   this plan, and minimum monthly payments on arrearages on 11 U.S.C. § 507(a)(1)(A) priority domestic
   support claims in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM ARREARAGE
   PAYMENTS OR REGULAR EXECUTORY CONTRACT PAYMENTS DESIGNATED IN THE
   PLAN, THOSE MONIES WILL BE DISTRIBUTED UNDER # 3 ON ATTORNEY FEES];

   The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S COUNSEL
   SHOULD NOT DESIGNATE A PER MONTH PAYMENT FOR ATTORNEY FEES. UNDER THIS
   ORDER OF PAYMENTS ALL FUNDS WILL BE CODED FOR ATTORNEY FEES AFTER THE
   BEFORE DISCUSSED MINIMUM MONTHLY PAYMENTS AND EXECUTORY CONTRACT
   PAYMENTS];

   After payments of the previously listed amounts in (1) through (3) above, additional funds will be
   distributed prorata to secured claims in PART 6, arrearages on Executory Contracts and Leases in PART 7
   of this plan and domestic support claims under 11 U.S.C. § 507(a)(1)(A) in PART 5(B) of this plan;

   Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee compensation allowed
   under 11 U.S.C. § 1326(b)(3);

   Other priority claims in 11 U.S.C. § 507(a) including post-petition tax claims allowed under 11 U.S.C. §
   1305;

   Payments on co-signed unsecured claims listed in PART 8 of this plan;

   General Unsecured Claims.

   PART 3.§1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS
              & LEASE PAYMENTS
Case 20-81126-BSK           Doc 17      Filed 12/07/20 Entered 12/07/20 10:20:30                        Desc Main
                                       Document      Page 4 of 13




   The following pre-confirmation adequate protection payments on claims secured by personal property and
   pre-confirmation lease payments for leases of personal property shall be paid by the Trustee to the below
   listed creditors without entry of an order of the Court. The Debtor proposing pre-confirmation payments
   will immediately commence plan payments to the Trustee. Creditors must file a timely proof of claim to
   receive payment. Payments by the Trustee shall commence to these creditors within 30 days of the filing of
   the proof of claim unless the Trustee does not have funds available within 7 working days prior to the end
   of the 30-day period. Post-confirmation payments are provided for below in PARTS 6 and 7 of this plan.



     Creditor’s Name and           Last Four Digits        Date of Next Payment
        Full Address             of Account Number                  Due                    Payment Amount
    1                                                                                  $
    2                                                                                  $
    3                                                                                  $




   PART 4.ADMINISTRATIVE CLAIMS



   Trustee fees shall be deducted from each payment received by the Trustee.



   Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of Chapter 13
   attorney fees and expenses [Standard Allowable Amount “SAA”] which may be included in a Chapter 13
   Plan. Additional fees or costs in excess of this amount must be approved through the “ALC” Fees process
   or a separate fee application. Fees and costs requested for allowance are as follows:



    “SAA” Fees Requested                 Fees Received Prior to Filing       Balance of “SAA” Fees to Be
                                                                             Paid in Plan
    $3,371.00                            $2,933.00                           $438.00
    “SAA” Costs Requested                Costs Received Prior to Filing      Balance of “SAA” Costs to Be
                                                                             Paid in Plan
    $200.00                              $0.00                               $200.00



   PART 5.PRIORITY CLAIMS



   11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be paid in
   full in deferred cash payments unless the holder of a particular claim agrees to a different treatment of such
   claim except for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further provided that any and all pre-
   petition penalties, and post-petition penalties and interest, which have attached or will be attached to any
   such claim, shall be treated as a general unsecured claim and not entitled to priority. Such claims are as
   follows:
Case 20-81126-BSK          Doc 17      Filed 12/07/20 Entered 12/07/20 10:20:30                     Desc Main
                                      Document      Page 5 of 13




   Domestic Support Obligations



   X None. If “None” is checked, the rest of § 5(A) need not be completed or reproduced.

   Name of Debtor who owes Domestic Support Obligation ___________________

   The Debtor is required to pay all post-petition Domestic Support Obligations directly to the holder of the
   claim and not through the Chapter 13 Plan.

   Name(s), address(es), and phone number(s) of the holder of ANY domestic support obligation as defined in
   11 U.S.C. § 101(14A):



    Name of Creditor                   Address, City, State, Zip Code      Telephone Number
    1
    2
    3



   Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. § 507(a)(1)(A)



   X None. If “None” is checked, the rest of § 5(B) need not be completed or reproduced.

   Name of holder of Domestic Support Obligation Arrearage Claim, estimated arrears and monthly payment:




    Name of Creditor                   Estimated Arrearage Claim           Minimum Monthly Payment on
                                                                           Arrearage
    1                                  $                                   $
    2                                  $                                   $
    3                                  $                                   $



   Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under 11 U.S.C. §
   507(a)(1)(B)



   X None. If “None” is checked, the rest of § 5(C) need not be completed or reproduced.

   Name of Creditor, estimated arrearage claim, and any special payment provisions:



    Name of Creditor                   Estimated Arrearage Claim           Provision for Payment
Case 20-81126-BSK           Doc 17     Filed 12/07/20 Entered 12/07/20 10:20:30                   Desc Main
                                      Document      Page 6 of 13


    1                                   $                                  $
    2                                   $                                  $

   Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. § 1305



   X None. If “None” is checked, the rest of § 5(D) need not be completed or reproduced.

   Name of Creditor, estimated arrearage claim, and any special payment provisions:




    Federal: $                          State: $                           Total: $




   Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)



   X None. If “None” is checked, the rest of § 5(E) need not be completed or reproduced.

   Name of Creditor, estimated arrearage claim, and any special payment provisions:



    Amount Allowed                                        Monthly Payment (Greater of $25 or 5% of
                                                          Monthly Payment to Unsecured Creditors)
    $                                                     $




   Other Priority Claims: Provisions for treatment in Part 11 of plan.




   PART 6.SECURED CLAIMS



   Home Mortgage Claims
   (including claims secured by real property which the debtor intends to retain)



   ! None. If “None” is checked, the rest of § 6(A) need not be completed or reproduced.

   Unless otherwise provided in this plan, Debtor shall pay all post-petition mortgage payments directly to
   each mortgage creditor as those payments ordinarily come due beginning with the first due date after the
Case 20-81126-BSK                Doc 17         Filed 12/07/20 Entered 12/07/20 10:20:30                                         Desc Main
                                               Document      Page 7 of 13


   case is filed and such creditor shall retain any lien securing its claim. Any pre-petition arrearage shall be
   paid through this Chapter 13 plan with interest as provided below. The amount of pre-petition arrears is
   determined by the proof of claim, subject to the right of the Debtor to object to the amount set forth in the
   claim.



                                                                                                        Minimum
                                                                  Pre-                                  Monthly
                                                             confirmation                               Payment           Total Payments
                                           Estimated Pre-   Interest Rate &            Post-           Amount on          on Pre-petition
         Name of          Property             petition     Dollar Amount          confirmation        Pre-petition        Arrears Plus
         Creditor        Description         Arrearage       Limit, If Any         Interest Rate         Arrears              Interest
    1.

    Rushmore            5233 S. 22nd       $21,213.02       6%           $0       6%               Pro Rata               $24,606.00
    L o a n             St., Omaha,
    Management          N          E
    Services            68107-2846
    2                                      $                %        $            %                $                      $
    3                                      $                %        $            %                $                      $




   The following claims secured by real property shall be paid in full through the Chapter 13 Plan:



                                                  Pre-confirmation
                                                   Interest Rate &                               Minimum
                              Property             Dollar Amount          Post-confirmation    Monthly Payment            Total Payments
     Name of Creditor        Description            Limit, if any           Interest Rate         Amount                   Plus Interest
    1                                            $                        %     $              %                      $
    2                                            $                        %     $              %                      $
    3                                            $                        %     $              %                      $




   Post-Confirmation Payments to Creditors Secured by Personal Property. Post-confirmation payments
   to creditors holding claims secured by personal property shall be paid as set forth in subparagraphs (1) and
   (2):



   Secured Claims to which § 506 Valuation is NOT applicable:



                                a. ! None. If “None” is checked, the rest of § 6(B)(1) need not be

                                   completed or reproduced.

                                b. Claims listed in this subsection are debts secured by a purchase money

                                   security interest in a personal motor vehicle, incurred within 910 days of

                                   filing of the bankruptcy OR debts secured by a purchase money security

                                   interest in “any other thing of value,” incurred within one year prior to

                                   filing of the bankruptcy. These claims will be paid in full with interest as
Case 20-81126-BSK           Doc 17      Filed 12/07/20 Entered 12/07/20 10:20:30                          Desc Main
                                       Document      Page 8 of 13


                              provided below. Unless otherwise ordered by the Court, the claim amount

                              stated on a proof of claim or amended proof of claim filed before the

                              filing deadline under Bankruptcy Rule 3002(c) controls over any contrary

                              amount listed below.



                                                        Pre-
                                                   confirmation                        Minimum
                                                  Interest Rate &        Post-          Monthly
      Name of         Property       Estimated    Dollar Amount      confirmation       Payment    Total Payments
       Creditor     Description   Claim Amount     Limit, if any     Interest Rate      Amount      Plus Interest
    1 Nebraska     Ford Escape    $7,344.00       0%       $0       0%               Pro Rata      $7,344.00
    Auto Sales
    2                             $               %     $           %                $             $
    3                             $               %     $           %                $             $




   Secured Claims to which § 506 Valuation is applicable:



                           ! None. If “None” is checked, the rest of § 6(B)(2) need not be completed or
                            reproduced.

                             Claims listed in this subsection are debts secured by personal property not
                              described in the prior paragraph of this plan, 6(B)(1)(b). These claims will be
                              paid either the value of the secured property or the amount of the claim,
                              whichever is less, with interest as provided below. The portion of a claim that
                              exceeds the value of the secured property will be treated as an unsecured claim.
                              In this District, the value of the secured property is determined by the proof of
                              claim, subject to the right of the Debtor to object to such valuation.




                                     Estimated
                                      Value of          Pre-
                                    Security or    confirmation                          Minimum
                                  Amount Owed     Interest Rate &        Post-           Monthly
        Name of      Property       (use lowest   Dollar Amount      confirmation        Payment   Total Payments
        Creditor    Description       amount)      Limit, if any     Interest Rate       Amount      Plus Interest
    1                             $               %      $          %                $             $
    2                             $               %      $          %                $             $
    3                             $               %      $          %                $             $




   Surrender of Property



   ! None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.
Case 20-81126-BSK           Doc 17       Filed 12/07/20 Entered 12/07/20 10:20:30                     Desc Main
                                        Document      Page 9 of 13


   The Debtor surrenders any interest in the following collateral. Any secured claim filed by the below
   creditors will be deemed satisfied in full through surrender of the collateral. Any unsecured deficiency
   claim must be filed by the bar date for claims or allowed by separate order of the Court. The Debtor
   requests that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the
   collateral only and that the stay under § 1301 be terminated in all respects.



                     Name of Creditor                                Collateral To Be Surrendered
    1
    2




   Lien Avoidance and Lien Stripping



   ! None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.

   In this District, avoidance of security interests or liens must be done by motion or adversary
   proceeding as appropriate.

   The Debtor shall file a Motion or Adversary Proceeding to Avoid the lien of the following creditors:



                                                                                 Property Upon Which
            Name of Creditor                     Amount Owed                 Debtor Will Seek to Avoid Lien
    1                                   $
    2                                   $




   PART 7.EXECUTORY CONTRACTS/LEASES



   The Debtor assumes the executory contract/lease referenced below and provides for the regular contract/
   lease payment to be included in the Chapter 13 plan. All other executory contracts and unexpired leases are
   rejected. Any pre-petition arrearage will be cured in monthly payments as noted below:



   Check One



   X None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.

   ! Assumed Items:
Case 20-81126-BSK                Doc 17    Filed 12/07/20 Entered 12/07/20 10:20:30                              Desc Main
                                          Document     Page 10 of 13




                                                   Minimum        Regular                                        Total
                                    Estimated      Monthly      Number of                                      Payments
                     Property      Arrearages     Payment to     Contract          Amount of   Due Date of   (Arrears Plus
                    Subject to    on Executory   Be Made on     Payments            Regular      Regular        Regular
                    Executory      Contract as      Exec.       Remaining          Executory    Executory      Executory
        Name of     Contract /      of Date of     Contract    as of Date of        Contract     Contract       Contract
        Creditor      Lease           Filing       Arrearage       Filing           Payment     Payment        Payments)
    1                             $              $                             $                             $
    2                             $              $                             $                             $




   PART 8.CO-SIGNED UNSECURED DEBTS



   ! None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.



   The following co-signed debts shall be paid in full at the contract rate of interest from petition date.



                                                                   Contract Rate of
         Name of Creditor         Estimated Amount Due                Interest                        Total Due
    1                             $                            %                               $




   PART 9.UNSECURED CLAIMS



   Allowed unsecured claims shall be paid pro rata from all remaining funds.




   PART 10.           ADDITIONAL PROVISIONS



   If there are no resistances/objections to confirmation of this plan or after all objections are resolved, the
   Court may confirm the plan without further hearing.
Case 20-81126-BSK            Doc 17     Filed 12/07/20 Entered 12/07/20 10:20:30                         Desc Main
                                       Document     Page 11 of 13


   Property of the estate, including the Debtor’s current and future income, shall revest in the Debtor at the
   time a discharge is issued, and the Debtor shall have the sole right to use and possession of property of the
   estate during the pendency of this case.



   In order to obtain distributions under the plan, a creditor must file a proof of claim no later than 70 days
   after the filing of the petition except as provided in Rule 3002(c) of the Federal Rules of Bankruptcy
   Procedure.



   Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed secured claim
   provided for by the plan shall retain its lien securing such claim as provided in 11 U.S.C. § 1325(a)(5)(B).



   After the bar date to file a proof of claim for non-governmental units passes, limited notice/service is
   approved for all post confirmation pleadings. Pleadings shall include applications for fees, amended plans
   and motions. Pleadings shall be served on all parties in interest. For purposes of this limited notice
   provision, a party in interest is a party whose interest is directly affected by the motion, a creditor who has
   filed a proof of claim, a party who has filed a request for notice, any governmental agency or unit that is a
   creditor and all creditors scheduled as secured or priority creditors. Any pleading filed with limited notice
   shall include a certificate of service specifically stating it was served with limited notice on all parties in
   interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to comply shall result in deferral of the
   motion until a proper certificate of service is filed.



   PART 11.          NONSTANDARD PROVISIONS



   Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision
   is a provision not otherwise included in this Local Form Plan or deviating from it. Nonstandard
   provisions set out elsewhere in this plan are ineffective and void.



   The following plan provisions will be effective only if there is a check in the box “included” at the end of
   the opening Notice to Creditors and Debtors of this plan.

   ______________________________________________________________________________________
   _______

   ______________________________________________________________________________________
   ______________________________________________________________________________________
   ______________________________________________________________________________________
   _____________________
Case 20-81126-BSK           Doc 17     Filed 12/07/20 Entered 12/07/20 10:20:30                        Desc Main
                                      Document     Page 12 of 13


                                   NOTICE OF RESISTANCE DEADLINE



   ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED IN
   WRITING WITH THE BANKRUPTCY CLERK’S OFFICE (SEE ORIGINAL NOTICE OF
   BANKRUPTCY FOR ADDRESS) AND SERVED ON THE ATTORNEY FOR THE DEBTOR AT
   THE ADDRESS LISTED BELOW (OR SERVED ON THE DEBTOR, IF NOT REPRESENTED BY
   AN ATTORNEY), ON OR BEFORE:

                                                December 28, 2020



   IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND SERVED, THE
   BANKRUPTCY COURT WILL HANDLE THE RESISTANCE IN ACCORDANCE WITH NEB. R.
   BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE PLAN AS FILED, THE COURT
   MAY CONFIRM THE PLAN WITHOUT FURTHER HEARING.



                                         CERTIFICATE OF SERVICE



   On December 7, 2020, the undersigned mailed a copy of this plan to all creditors, parties in interest and
   those requesting notice by regular United States mail, postage prepaid. The parties to whom notice was
   mailed are either listed below or on the attached mailing matrix. The undersigned relies on the CM/ECF
   system of the United States Bankruptcy Court to provide service to the following: Kathleen A. Laughlin,
   Standing Chapter 13 Trustee District of Nebraska



                     Dated: 12.07.2020          Debtor(s) Rafael Ruiz-Teniz & Rosalia Garcia-Tafolla



                                                By:/s/ Antonio Vandenbosch

                                                Antonio Vandenbosch, #23702

                                                1905 Harney Street, Ste. 503

                                                Omaha, Nebraska 68102
                                                (402) 916-5858 Phone




   By filing this document, the Attorney for the Debtor(s) or the Debtor(s) themselves, if not represented by an
   attorney certify(ies) that wording and order of the provisions in this Chapter 13 plan are identical to those
   contained in the Local Chapter 13 Plan for the United States Bankruptcy Court for the District of Nebraska,
   other than any nonstandard provisions included in PART 11 of this plan.
Case 20-81126-BSK                  Doc 17    Filed 12/07/20 Entered 12/07/20 10:20:30                   Desc Main
                                            Document     Page 13 of 13

 Cavalry SPV I, LLC                                             Quantum3 Group LLC as agent for
 500 Summit Lake Drive                                          CF Medical LLC
 Suite 400                                                      PO Box 788
 Valhalla, NY 10595                                             Kirkland, WA 98083-0788

 Cox Cable                                                      Rushmore Loan Management Services
 c/o Corporation Service Company                                P.O. Box 52708
 40 Technology Parkway South, Ste. 300                          Irvine, CA 92619
 Norcross, GA 30092
                                                                U.S. Bank, NA as Legal Title Trustee for Truman 20
 Cox Communications                                             C/o Rushmore Loan Management Services
 c/o AFNI                                                       P.O. Box 55004
 Attn; Bankruptcy P.O. Box 3097                                 Irvine, CA 92619
 Bloomington, IL 61702
                                                                Wells Fargo Bank
 Douglas County Assessor                                        420 Montgomery St.
 1819 Farnam St., #400                                          San Francisco, CA 94104
 Omaha, NE 68183
                                                                Wells Fargo Bank
 Douglas County Attorney                                        P.O. Box 14517
 1819 Farnam Street                                             Des Moines, IA 50306
 Suite 100
 Omaha, NE 68183

 Douglas County Treasurer
 1819 Farnam Street H-02
 Omaha, NE 68183

 Equable Asset Financial LLC
 1120 W Lake Cook Rd.
 Buffalo Grove, IL 60089

 Fay Financial
 1601 LBJ Freeway
 Dallas, TX 75234

 Grameen America
 Attn: Bankruptcy Department
 135 Post Ave.
 New York, NY 10034

 IRS - Centralized Insolvency Operation
 P.O. Box 7346
 Philadelphia, PA 19101-7346

 Nebraska Auto Sales
 6022 L Street
 Omaha, NE 68117

 Nebraska Department of Revenue - Bankruptcy Unit
 P.O. Box 94818
 Lincoln, NE 68509-4818

 Nebraska Medicine
 9874000 Nebraska Medical Center
 Omaha, NE 68198-7400

 Nebraska Medicine
 Patient Financial Services
 988140 Nebraska Medical Center
 Omaha, NE 68198-7400

 PRA Receivables Management, LLC
 PO Box 41021
 Norfolk, VA 23541

 Progressive
 c/o Credit Collection Services
 Attn: Bankruptcy 725 Canton Street
 Norwood, MA 02062
